Exhibit 10.6

PROMISSORY NOTE

September 30, 2010

1. Principal. Iridium Satellite LLC, a Delaware limited liability company (the
“Issuer”), hereby promises to pay to the order of Motorola, Inc., a Delaware
corporation (the “Holder”), the principal amount of Twenty-Three Million and
00/100 Dollars ($23,000,000) (the “Original Principal Amount”) ( together with
interest thereon calculated from the date hereof in accordance with the
provisions of this instrument (this “Note”). For purposes of this Note, the term
“Principal Balance” shall mean an amount equal to (a) the Original Principal
Amount, plus (b) all accrued and unpaid interest that has been added to the
outstanding principal balance of this Note in accordance with Section 2, minus
(c) all payments of principal made by the Issuer from time to time pursuant to
the terms of this Note. If not paid in full earlier, the entire Principal
Balance and all accrued and unpaid interest shall be due and payable in full on
December 31, 2011 (the “Maturity Date”).

2. Payment of Interest. Except as otherwise expressly provided herein, the
Principal Balance of this Note shall bear interest (computed on the basis of
actual days elapsed in any year) at a rate of ten percent (10%) per annum.
Interest accruing on the Principal Balance of this Note shall be compounded and
added to the outstanding principal balance of this Note on the last day of each
calendar month beginning on October 31, 2010. All accrued and unpaid interest on
this Note shall be paid upon the payment in full of the entire outstanding
Principal Balance of this Note (whether on the Maturity Date or as a result of
the acceleration of the maturity thereof), or if a prepayment of this Note is
made, on the Principal Balance prepaid, and, if payment in full is not paid when
due, thereafter on demand. Any accrued interest which for any reason has not
theretofore been paid shall be paid in full on the date on which the final
principal payment on this Note is made. During the occurrence and continuance of
a Default, the rate of interest payable pursuant to this Section 2 shall be
increased by two percent (2%) per annum.

3. Payment. All payments to be made to the Holder under this Note shall be made
to the Holder in lawful money of the United States of America either by wire
transfer in same-day funds to an account directed by the Holder in writing or by
check to the Holder at such address as the Holder may from time to time direct
in writing.

4. Prepayment. The Issuer, at its option, may prepay without premium or penalty
all or any portion of the Principal Balance of this Note at any time, plus
accrued and unpaid interest through the date of such payment.

5. Security. The Issuer’s obligations under this Note are secured pursuant to
the terms of that certain Security Agreement dated as of the date hereof (the
“Security Agreement”) executed by the Issuer in favor of Deutsche Bank Trust
Company Americas, not in its individual capacity, but solely as collateral agent
for the Holder (the “Collateral Agent”).

6. Guaranty. Each of Iridium Holdings LLC, a Delaware limited liability company
(“Iridium Holdings”), and Iridium Communications Inc., a Delaware corporation
(“Iridium Communications”; and together with Iridium Holdings, each a
“Guarantor”), has entered into that certain Guaranty dated as of the date hereof
in favor of the Holder (the “Guaranty”) pursuant to which the Guarantors have
jointly and severally guaranteed the Issuer’s obligations under the Note
Documents (as defined below) to which the Issuer is a party.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

7. Representations and Warranties. To induce the Holder to accept this Note, the
Issuer warrants that:

(a) The Issuer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Issuer and
each of its subsidiaries is in good standing and is duly qualified to do
business in each state where, because of the nature of its activities or
properties, such qualification is required, except where failure to be so
qualified could not reasonably be expected to materially and adversely affect
(1) the financial condition or operations of the Guarantors, the Issuer and
their respective Subsidiaries taken as a whole or (2) the ability of any
Guarantor or the Issuer to perform its respective obligations under any Note
Document.

(b) The Issuer is duly authorized to execute and deliver this Note, the Security
Agreement, the Deposit Account Control Agreement (the “Deposit Account Control
Agreement”) dated as of the date hereof among the Issuer, the Collateral Agent
and Bank of America, N.A. (the “Depositary Bank”), the Collateral Agency and
Priority Agreement (the “Intercreditor Agreement”) dated as of the date hereof
among the Issuer, the Collateral Agent, the Holder and Société Générale, as
agent (the “COFACE Agent”) for the COFACE Creditors and each other document from
time to time entered into in connection herewith and therewith (all such
documents, together with the Guaranty, the “Note Documents”) to which it is a
party, and the Issuer is and will continue to be duly authorized to perform its
obligations under this Note and the other Note Documents. The execution,
delivery and performance by the Issuer of the Note Documents to which it is a
party do not and will not require any consent or approval of any governmental
agency or authority that has not been or will not be promptly obtained.

(c) The execution, delivery and performance by the Issuer of the Note Documents
to which it is a party do not and will not conflict with (a) any provision of
law, (b) the charter documents of the Issuer, (c) any agreement binding upon the
Issuer or any of its Subsidiaries, or (d) any court or administrative order or
decree applicable to the Issuer or any of its Subsidiaries, and do not and will
not require, or result in, the creation or imposition of any Lien on any asset
of the Issuer or any of its subsidiaries (other than Liens granted pursuant to
the Security Agreement and Permitted Liens).

(d) Each Note Document to which it is a party is a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity limiting the availability
of equitable remedies.

(e) The Issuer is not in default under any agreement or instrument to which the
Issuer is a party or by which any of its properties or assets is bound or
affected, which default could reasonably be expected to materially and adversely
affect (1) the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

financial condition or operations of the Guarantors, the Issuer and their
respective Subsidiaries taken as a whole or (2) the ability of any Guarantor or
the Issuer to perform its respective obligations under any Note Document. No
Default has occurred and is continuing.

(f) No claims, litigation, arbitration proceedings or governmental proceedings
are pending or threatened against or are affecting the Issuer or any of its
subsidiaries, the results of which could reasonably be expected to materially
and adversely affect (1) the financial condition or operations of the
Guarantors, the Issuer and their respective Subsidiaries taken as a whole or
(2) the ability of any Guarantor or the Issuer to perform its respective
obligations under any Note Document. Neither the Issuer nor any of its
Subsidiaries has any contingent liabilities which are material to the Issuer and
its Subsidiaries taken as a whole.

(g) The Issuer and its Subsidiaries are in material compliance with all statutes
and governmental rules and regulations applicable to them.

(h) The Pledged Account (as defined below) maintained at the Depositary Bank is
the Issuer’s primary collection account for Accounts Receivable (as defined
below) and is the Issuer’s primary operating account. Not less than 90% of the
aggregate dollar amount of all payments received from the Issuer’s customers are
deposited into the Pledged Account.

8. Covenants. So long as any of the obligations of the Issuer under this Note
are outstanding and unpaid:

(a) The Issuer shall not change its name, identity, corporate structure,
organizational identification number, if any, or jurisdiction of organization
(within the meaning of Section 9-102 of any applicable enactment of the Code)
unless it shall have: (i) given the Holder at least thirty (30) days’ prior
written notice thereof and (ii) the Holder shall have received all financing
statements, instruments and other documents reasonably requested by the Holder
in connection with such change in order to preserve the perfection and priority
of the security interest granted pursuant to the Security Agreement.

(b) The Issuer shall at all times defend its title to the Collateral and the
Collateral Agent’s Liens therein against all Persons, claims and demands
whatsoever, other than Permitted Liens. The Issuer shall not, directly or
indirectly, create, incur or permit to exist any Lien of any kind on or with
respect to all or any portion of the Collateral other than (i) Liens in favor of
the Collateral Agent for the benefit of the Holder and (ii) Permitted Liens.

(c) The Issuer shall maintain deposit account number 0039-2131-3284 at the
Depositary Bank, which deposit account shall be referred to herein as the
“Pledged Account”. The Deposit Account Control Agreement shall establish the
Collateral Agent’s control over and Lien in the Pledged Account. Subject to the
terms of the Intercreditor Agreement, the Collateral Agent’s rights under the
Deposit Account Control

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Agreement may be exercised by the Collateral Agent following the occurrence of
any Default, requiring prompt deposit of all remittances received in any lockbox
administered by the Depositary Bank (collectively, the “Lockbox”) to the Pledged
Account, and waiving offset rights of such servicer or bank, except for
customary charges agreed to by the Holder therein. Following the occurrence of a
Default, the Collateral Agent will apply the proceeds of the Collateral in
accordance with the terms of the Intercreditor Agreement. The Holder assumes no
responsibility to the Issuer for any lockbox arrangement or the Pledged Account,
including any claim of accord and satisfaction or release with respect to any
payment items accepted by any lockbox servicer (if any) or the Depositary Bank.

(d) The Issuer shall establish and maintain in favor of the Collateral Agent for
the benefit of the Holder a valid and perfected first priority security interest
in the Collateral free and clear of any Liens other than (i) Liens in favor of
the Collateral Agent for the benefit of the Holder and (ii) Permitted Liens
(including, without limitation, by filing all financing statements or other
similar instruments or documents necessary under the Code (or any comparable
law) of all appropriate jurisdictions to perfect the Collateral Agent’s interest
in the Collateral and taking such other action to perfect, protect or more fully
evidence the interest of the Collateral Agent, as the Holder may reasonably
request).

(e) The Issuer shall cause (1) all proceeds from the Lockbox to be directly
deposited into the Pledged Account and (2) the Lockbox and Pledged Account to be
subject at all times to the Deposit Account Control Agreement that is in full
force and effect unless the Collateral Agent acting on behalf of the
Intercreditor Parties has terminated such agreement. Except as otherwise set
forth in the last sentence of this Section 8(e), in the event any payments
relating to Accounts Receivable are remitted to any account other than the
Pledged Account or directly to the Issuer or any affiliate of the Issuer, the
Issuer will remit (or will cause all such payments to be remitted) directly to
the Depositary Bank and deposited into the Pledged Account within two
(2) business days following receipt thereof, and, at all times prior to such
remittance, the Issuer will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Collateral Agent
for the benefit of the Holder. The Issuer will maintain exclusive ownership,
dominion and control (subject to the terms of the Note Documents) of the Lockbox
and the Pledged Account and shall not grant the right to take dominion and
control of the Lockbox or the Pledged Account at a future time or upon the
occurrence of a future event to any Person, except to the Collateral Agent as
contemplated by the Note Documents. At all times, the Issuer shall cause not
less than 90% of the aggregate dollar amount of all payments in respect of
Accounts Receivable to be made directly to the Pledged Account (or the Lockbox).

(f) The Issuer shall not close the Pledged Account, terminate or replace the
Depositary Bank, or make any change in the instructions to Account Debtors
regarding payments to be made to the Lockbox or the Pledged Account, unless the
Holder shall have received, at least ten (10) days before the proposed effective
date therefor, (i) written notice of such closure, termination, replacement or
change and (ii) with respect to the closure, termination or replacement of any
depositary bank, collection

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

account or lock-box in respect of any Accounts Receivable, an executed account
control agreement (in form and substance satisfactory to the Holder) with
respect to such replacement depositary bank, collection account or lock-box
relating to Accounts Receivable.

(g) From and after September 1, 2011 to but excluding October 15 2011, the
Issuer shall maintain at all times a minimum aggregate balance in the Pledged
Account of not less than $10,000,000. From and after October 15, 2011 to but
excluding November 30, 2011, the Issuer shall maintain at all times a minimum
aggregate balance in the Pledged Account of not less than $15,000,000. From and
after November 30, 2011, the Issuer shall maintain at all times a minimum
aggregate balance in the Pledged Account of not less than one hundred-three
percent (103%) of the total outstanding amount of principal and accrued and
unpaid interest due on this Note.

(h) The Issuer will comply with all laws, rules, regulations and orders of any
governmental authority applicable to it or its property except where the failure
to so comply could not reasonably be expected to materially and adversely affect
(1) the financial condition or operations of the Guarantors, the Issuer and
their respective Subsidiaries taken as a whole or (2) the ability of any
Guarantor or the Issuer to perform its respective obligations under any Note
Document.

(i) The Issuer will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing as a foreign limited liability company in each
jurisdiction where its business is conducted, except where the failure to so
preserve and maintain or qualify could not reasonably be expected to materially
and adversely affect (1) the financial condition or operations of the
Guarantors, the Issuer and their respective Subsidiaries taken as a whole or
(2) the ability of any Guarantor or the Issuer to perform its respective
obligations under any Note Document.

9. Financial Reporting Covenants. (a) So long as any of the obligations of the
Issuer under this Note are outstanding and unpaid, the Issuer will furnish or
cause to be furnished to the Holder at its office:

(i) within one hundred twenty (120) days after the end of each fiscal year of
Iridium Communications, the audited balance sheet of Iridium Communications as
at the end of such year, and the related audited statements of income and
retained earnings and related audited statements of cash flows for such year,
all of which shall be on a consolidated basis with Iridium Communications’
subsidiaries, which financial statements (A) shall set forth in comparative form
such figures as at the end of and for the previous year, and (B) shall be
accompanied by an opinion of independent certified public accountants of
recognized standing reasonably satisfactory to the Holder, stating that such
financial statements are prepared without deviation from generally accepted
account principles (“GAAP”) (provided that delivery of Iridium Communications’
Form 10-K containing the information required to be contained therein pursuant
to the rules and regulations of the Securities and Exchange Commission,
including financial statements reported on by independent public accountants,
shall be deemed to satisfy the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

foregoing delivery requirements), together with statement of the Chief Financial
Officer of Iridium Communications certifying that all such financial statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Iridium Communications and its
subsidiaries on a consolidated basis, as at the end of such fiscal year and for
the period then ended, and that there was no Default in existence as of such
time or, if a Default has occurred and is continuing, describing the nature
thereof and all efforts undertaken to cure such Default;

(ii) within forty-five (45) days after the last day of each fiscal quarter in
each fiscal year of Iridium Communications, (i) the balance sheet of Iridium
Communications as at the end of such fiscal quarter, and the related statement
of income and retained earnings and related statement of cash flows for such
fiscal quarter and for the elapsed portion of the year ended with the last day
of such fiscal quarter, and (ii) the balance sheet of Iridium Communications as
at the end of such fiscal quarter, and the related statement of income and
retained earnings and related statement of cash flows for such fiscal quarter
and for the elapsed portion of the year ended with the last day of such quarter,
which financial statements shall set forth in comparative form such figures as
at the end of such fiscal quarter during the previous fiscal year and for such
fiscal quarter during the previous fiscal year, all of which shall be on a
consolidated with Iridium Communications’ subsidiaries, and in each case shall
be certified by an authorized signatory to, in his or her opinion, present
fairly in accordance with GAAP the financial position of Iridium Communications,
as at the end of such period and the results of operations for such period, and
for the elapsed portion of the fiscal year ended with the last day of such
period, subject only to normal year-end adjustments, the absence of footnotes
(provided that delivery of Iridium Communications’ Form 10-Q containing the
information required to be contained therein pursuant to the rules and
regulations of the Securities and Exchange Commission, including financial
statements reported on by independent public accountants, shall be deemed to
satisfy the foregoing delivery requirements), together with statement of the
Chief Financial Officer of Iridium Communications certifying that all such
financial statements present fairly in accordance with GAAP the financial
position, results of operations and statements of cash flows of Iridium
Communications and its subsidiaries on a consolidated basis, as at the end of
such fiscal quarter and for the period then ended, and that there was no Default
in existence as of such time or, if a Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default;
and

(iii) as soon as available but in any event within twenty (20) days of the end
of each calendar month and at such other times as may be requested by the
Holder, as of the period then ended, delivered electronically in a text
formatted file acceptable to the Holder an aging report of the Issuer’s Accounts
Receivable in the form of Exhibit A attached hereto; and

(iv)(a) promptly upon request by the Holder, copies of all account statements
received from the Depositary Bank with respect to the Pledged Account, and
(b) commencing with September 1, 2011, copies of daily screen shots of the
current balance in the Pledged Account.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) The Issuer shall notify the Holder in writing of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(i)(A) the entry of any judgment or decree against any Guarantor, the Issuer or
any of its subsidiaries if the aggregate amount of all judgments and decrees
then outstanding against the Guarantors, the Issuer and its subsidiaries exceeds
$5,000,000 (after deducting the amount with respect to which any such Guarantor,
the Issuer or any such subsidiary is insured and with respect to which the
insurer has not denied responsibility) and (B) the institution of any
litigation, arbitration proceeding or governmental proceeding against any
Guarantor, the Issuer or any of its subsidiaries which, individually or in the
aggregate, could reasonably be expected to materially and adversely affect
(1) the financial condition or operations of any Guarantor, the Issuer and their
respective Subsidiaries taken as a whole or (2) the ability of any Guarantor or
the Issuer to perform its respective obligations under any Note Document;

(ii) the occurrence of any event or condition that has had or could reasonably
be expected to have a material adverse affect on (1) the financial condition or
operations of the Guarantors, the Issuer and their respective Subsidiaries taken
as a whole or (2) the ability of the Guarantors or the Issuer to perform their
obligations under any Note Document;

(iii) the occurrence of a default or an event of default under any Indebtedness
pursuant to which any Guarantor or the Issuer is a debtor or an obligor, the
aggregate outstanding principal amount of which exceeds $1,000,000.

10. Default. If one or more of the following events shall occur and be
continuing (each, a “Default”):

(a) the Issuer defaults in the payment of any principal or interest on this Note
when the same becomes due and payable; or

(b) any representation, warranty or other written statement of any Guarantor or
the Issuer made in connection with any Note Documents or transactions
contemplated thereby is incorrect or misleading in any material respect when
given; or

(c) any Guarantor or the Issuer breaches or fails to perform any covenant
contained in this Note or any other Note Document to which it is party (other
than those specified in clause (a) above) and such breach or failure continues
for a period of ten (10) business days after (i) the Issuer knew or should have
known of such breach or failure or (ii) receipt by the Issuer of written notice
from the Holder of such breach or failure; provided, however, that such
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such ten-day period or is a willful breach by such
Guarantor or the Issuer; or

(d) any breach or default of any Guarantor or the Issuer occurs under any
document, instrument or agreement to which it is a party or by which it or any
of its properties is bound, relating to any Indebtedness (other than the
Indebtedness evidenced by this Note) in excess of $1,000,000;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(f) any judgment or order for the payment of money is entered against any
Guarantor or the Issuer in an amount that exceeds, individually or cumulatively
with all unsatisfied judgments or orders against the Guarantors and the Issuer,
$5,000,000 (net of any insurance coverage therefor acknowledged in writing by
the insurer), and such Guarantor or the Issuer, as applicable, shall not
discharge the same in accordance with its terms, or procure a stay of execution
thereof, within thirty (30) days after the date of entry thereof and, within
said period of thirty (30) days, or such longer period during which the
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal; or

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Guarantor or the Issuer or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Guarantor or the Issuer or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for thirty
(30) days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(h) any Guarantor or the Issuer shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Guarantor or the Issuer or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; if a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of such Guarantor or the Issuer, or for the winding up
or liquidation of its affairs, shall have been entered, and such decree or order
shall have remained in force undischarged and unstayed for a period of thirty
(30) days; or

(i)(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of thirty-five percent (35%) or more
of the issued and outstanding shares of capital stock of Iridium Communications
having the right to vote for the election of directors of Iridium Communications
under ordinary circumstances; (b) during any period of twelve consecutive
calendar months, individuals

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

who at the beginning of such period constituted the board of directors of
Iridium Communications (together with any new directors whose election by the
board of directors of Iridium Communications or whose nomination for election by
the stockholders of Iridium Communications was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; or (c) Iridium
Communications ceases to own and control, directly or indirectly, all of the
economic and voting rights associated with all of the outstanding capital stock
of the Issuer.

then, and in each such case, the Holder by notice to the Issuer and at any time
and from time to time, may (i) declare all or part of the principal of and
interest on this Note immediately payable, and thereupon the same shall become
immediately payable, (ii) exercise and enforce, or cause the Collateral Agent to
exercise and enforce, any and all rights and remedies available upon default to
a secured party under the Code, including the right to take possession of the
Collateral, or any evidence thereof, proceeding without judicial process or by
judicial process (without a prior hearing or notice thereof, which the Issuer
hereby expressly waives) and the right to sell, lease or otherwise dispose of
any or all of the Collateral (with or without giving any warranties as to the
Collateral, title to the Collateral or similar warranties), and, in connection
therewith, the Issuer will on demand assemble the Collateral and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent acting on behalf of the Holder and (iii) exercise any other rights and
remedies available to it by law or agreement. Notwithstanding the foregoing, the
Collateral Agent’s exercise of any of its rights and remedies against the
Collateral shall be subject to the terms of the Intercreditor Agreement.

11. Payment of Legal Fees and Expenses. The Issuer shall pay all fees, costs and
expenses (including the reasonable fees and expenses of its counsel) incurred by
the Holder or the Collateral Agent in connection with the negotiation,
preparation and filing and/or recordation of the Note Documents and incurred in
connection with (i) any amendment, modification or waiver of, or consent with
respect to, or termination of, any of the Note Documents and (ii) any attempt to
enforce any remedies of the Holder or the Collateral Agent against the Issuer or
any Guarantor, including, as to each of clauses (i) and (i) above, all
reasonable attorneys’ and other professional and service providers’ fees arising
from such services and other advice, assistance or other representation,
including those in connection with any appellate proceedings, and all expenses,
costs, charges and other fees incurred by such counsel and others in connection
with or relating to any of the events or actions described in this Section 11.

12. Confession of Judgment. Upon execution of this Note, and as additional
security for the Issuer paying the entire Principal Balance and all accrued and
unpaid interest, the Issuer shall tender to the Holder a fully executed and
notarized Confession of Judgment and Power of Attorney (the “Confession of
Judgment”) for whatever amount of the Principal Balance and accrued and unpaid
interest has not been paid by the close of business on December 31, 2011, in a
form that is identical to the document attached hereto as Exhibit B, which is
herein incorporated by reference. As set forth in Exhibit B, in the event that
the Issuer fails to pay the Principal Balance and all accrued and unpaid
interest in accordance with the terms of this Note,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

the Issuer hereby authorizes and empowers the Clerk of the Cook County Circuit
Court to enter a confession of judgment against the Issuer, in favor of the
Holder, for all amounts outstanding and owing by the Issuer to the Holder under
this Note, which amounts include, without limitation, the Principal Balance,
plus all accrued and unpaid interest, plus the reasonable costs of suit and
attorneys’ fees for entering and enforcing that judgment. For purposes of this
Note and/or any Confession of Judgment, the Issuer represents that the Note was
executed in Cook County, Illinois. In the event that the Issuer pays the
Principal Balance, plus all accrued and unpaid interest, plus the reasonable
costs of suit and attorneys’ fees in accordance with the terms of this Note, the
Holder shall return the original Confession of Judgment within five (5) business
days after receipt of such payments to the Issuer. In the event that the Issuer
fails to pay the Principal Balance and all accrued and unpaid interest by the
close of business on December 31, 2011, the Holder may sue to enforce without
contest the Confession of Judgment.

13. Miscellaneous.

(a) The provisions under this Note shall (i) be binding upon the Issuer and its
respective successors and assigns and (ii) inure to the benefit of the Holder
and its respective successor and assigns. The Issuer may not transfer any of its
rights or obligations hereunder without the prior written consent of the Holder
(and any attempted assignment or transfer by the Issuer without such consent
shall be null and void). This Note and the Holder’s rights hereunder and
interest herein shall be assignable by the Holder and its successors and assigns
without the consent of the Issuer; provided that the Holder and its successors
and assigns shall not assign any of its rights and obligations under this Note
to any Person listed on Schedule I attached hereto without the prior written
consent of the Issuer (which consent shall not be unreasonably withheld or
delayed).

(b) If any provision hereof shall be held invalid or unenforceable by any court
of competent jurisdiction or as a result of future legislative action, such
holding or action shall be strictly construed and shall not affect the validity
or effect of any other provision hereof.

(c) This Note shall be governed by and construed in accordance with the laws of
the State of Illinois, without regard to or application of conflict of law rules
or principles. Any dispute or claim arising out of or in connection with this
Note shall be adjudicated in a State or Federal Court located in Cook County,
Illinois and each of the Holder (by its acceptance hereof) and the Issuer
irrevocably consents to the exclusive jurisdiction and venue of any such court.

(d) No amendment, modification, or termination or waiver of any provision of
this Note shall be effective unless the same shall be in writing and signed by
the Issuer and the Holder. Each amendment, modification, termination or waiver
of this Note shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(e) All notices, requests, demands and other communications under this Note
shall be in writing and delivered in person or sent by courier service or
certified mail, postage prepaid, and properly addressed as follows:

to the Holder:

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attn: General Counsel

with copies (which copies shall not constitute notice hereunder) to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, Illinois 60601

Attn: Oscar A. David

  Jai S. Khanna

to the Issuer:

Iridium Satellite LLC

1750 Tysons Boulevard

Suite 1400

McLean, Virginia 22102

Attn: John Brunette, General Counsel

with copies (which copies shall not constitute notice hereunder) to:

Sidley Austin LLP

1 South Dearborn Street

Chicago, Illinois 60603

Attn: Jeffrey S. Rothstein

All notices and other communications required or permitted under this Note which
are addressed as provided in this Section 13(e), if delivered personally or by
courier service, shall be effective upon delivery, and, if delivered by
certified mail, shall be effective three (3) days after deposit in the United
States mail, postage prepaid. Any party may from time to time change its address
for the purposes of notices to that party by a similar notice specifying a new
address, but no such change shall be deemed to have been given until it is
actually received by the party sought to be charged with the contents thereof.

14. Definitions; Rules of Interpretation. (a) In addition to the terms defined
elsewhere in this Note, the following terms shall have the following meanings
indicated for purposes of this Note (such meanings to be equally applicable to
both the singular and the plural forms of the terms defined):

“Accounts Receivable” means all accounts (as such term is defined in the Code),
including, without limitation, all rights to payment created by or arising from
the sale of goods, lease of goods or the rendition of services no matter how
evidenced whether or not earned by performance.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

“Code” has the meaning set forth in the Security Agreement.

“COFACE Creditors” has the meaning set forth in the Intercreditor Agreement.

“Collateral” has the meaning set forth in the Security Agreement.

“Indebtedness” of any Person as of any date means (a) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under any leases of
property that are required by GAAP to be capitalized on the balance sheet of
such Person, (d) all obligations of such Person in respect of bankers’
acceptances issued or created for the account of such Person, (e) all
obligations of such Person in respect of interest rate protection agreements,
interest rate futures, interest rate options, interest rate caps and any other
interest rate hedge arrangements, (f) all preferred stock issued by such Person
which, pursuant to its terms, is subject to mandatory redemption, retirement or
acquisition by such Person on or prior to the Maturity Date and (g) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (f) secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof.

“Intercreditor Parties” shall mean the Holder and the COFACE Creditors.

“Lien” has the meaning set forth in the Security Agreement.

“Permitted Liens” means”:

(i) Liens in favor of the Collateral Agent for the benefit of the COFACE
Creditors which Liens shall be junior and subordinate to the Liens of the
Collateral Agent for the benefit of the Holder as set forth in the Intercreditor
Agreement;

(ii) rights of the Depositary Bank under the Deposit Account Control Agreement;

(iii) Liens imposed by law for taxes that are not yet due or are being contested
in good faith by appropriate proceedings, provided that (A) adequate reserves
with respect to such contested taxes are maintained on the books of the Issuer
in accordance with GAAP; (B) such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such taxes; (C) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; (D) the Issuer promptly pays or
discharges such contested taxes and all additional charges, interest, penalties
and expenses, if any, and delivers to the Holder evidence reasonably acceptable
to the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Holder of such compliance, payment or discharge, if such contest is terminated
or discontinued adversely to the Issuer or the conditions set forth in this
clause (iii) are no longer met; and (E) the Holder has not advised the Issuer in
writing that the Holder reasonably believes that nonpayment or nondischarge of
such contested taxes could reasonably be expected to materially and adversely
affect (1) the financial condition or operations of the Guarantors, the Issuer
and their respective Subsidiaries taken as a whole or (2) the ability of any
Guarantor or the Issuer to perform its respective obligations under any Note
Document; and

(iv) Liens in respect of judgments that do not constitute a Default under clause
(f) of Section 10.

“Person” has the meaning set forth in the Security Agreement.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

(b) Whenever the context requires, the gender of all words used in this Note
includes the masculine, feminine and neuter, and the singular includes the
plural and vice-versa. All references to Sections refer to sections of this
Note, and all references to Exhibits are to exhibits attached to this Note, each
of which is made a part of this Note for all purposes. The term “including”
means “including, without limitation.” Any accounting term not otherwise defined
has the meaning assigned to it in accordance with GAAP. Any reference to a
Person shall be deemed to include such Person’s successors and permitted
assigns.

[signature page follows]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed and delivered
by a duly authorized officer as of the date first written above.

 

IRIDIUM SATELLITE LLC By: /s/ John S. Brunette Name: John S. Brunette Title:
Chief Legal and Administrative Officer

[Signature page to Promissory Note]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

SCHEDULE I

Each of the following entities, together with their respective affiliates:

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Aging Report

See attached.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

LOGO [g154407g20d18.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

CONFESSION OF JUDGMENT AND POWER OF ATTORNEY

Iridium Satellite LLC, (the “Issuer”), by its authorized agent, does hereby
irrevocably consent to this Confession of Judgment and Power of Attorney (the
“Confession of Judgment”) as follows:

1. The Issuer confesses and authorizes the entry of an Order of Judgment in
favor of Motorola, Inc. (the “Holder”) against the Issuer for all amounts
outstanding and owing by the Issuer to the Holder under the Promissory Note (the
“Note”) issued by the Issuer to the Holder on September 30, 2010, which amounts
include, without limitation, the Principal Balance (as defined in the Note),
plus all accrued and unpaid interest, plus the reasonable costs of suit and
attorneys’ fees (all such amounts are collectively referred to herein as the
“Total Sum Due”).

2. This Confession of Judgment is to be held in escrow by the Holder’s counsel
unless the Issuer defaults on paying the Principal Balance of the Notes and
accrued and unpaid interest thereon. If, after written notice of default of the
Note, the Issuer fails to pay (or cause to be paid) the Principal Balance of the
Note and all accrued and unpaid interest thereon, the Holder is then authorized
to immediately ask the Court to enter an Order of Judgment as described in
paragraph 1 above.

3. This Confession of Judgment is for a debt justly due, and arises from the
following facts. The Holder and the Issuer entered into a settlement agreement
on or around September 30, 2010, pursuant to which the Holder agreed to dismiss
its claims in a lawsuit in the Circuit Court of Cook County – Chancery Division.
In the settlement agreement, the Issuer agreed, inter alia, to pay the Holder a
total of $46,000,000, such payment consisting of a one-time payment of
$23,000,000 to be paid on the effective date of the settlement agreement, with
the remaining $23,000,000 to be paid pursuant to the terms of the Note, which is
attached to the settlement agreement as Exhibit D. Pursuant to the terms of the
Note, to which this Confession of Judgment is attached as Exhibit B, the Issuer
further agreed that if any amount of the Principal Balance and accrued and
unpaid interest remained unpaid by December 31, 2011, the Holder could execute
on this Confession of Judgment for the Total Sum Due. The Issuer’s obligations
under the Note also are secured pursuant to the terms of a Security Agreement,
dated September 30, 2010, executed by the Issuer in favor of the Collateral
Agent for the benefit of the Holder.

4. This Confession of Judgment is for the purpose of securing the Holder against
the contingency that the Issuer may fail to pay the Total Sum Due. However, the
Holder and the Issuer agree that nothing in this Confession of Judgment prevents
the Holder from first seeking to enforce the terms of the Note and Security
Agreement.

5. In furtherance of this Confession of Judgment, the Issuer hereby authorizes,
makes and constitutes the Holder or any of its attorneys to act as its true and
lawful attorney in fact, and solely with regard to obligations arising out of
this Confession of Judgment, in the Issuer’s name, place, and stead to:
(a) appear on the Issuer’s behalf in the Circuit Court of Cook County, which the
Issuer agrees has exclusive jurisdiction over the Confession of Judgment;
(b) waive a jury trial or any other trial or any other right which the Issuer
may have; (c) waive

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

service of process and confess judgment against the Issuer with written notice
and in favor of the Holder for the Total Sum Due; (d) consent to an immediate
entry of judgment and the issuance of an execution thereon; and (e) waive all
rights or errors that may intervene in the entering of the judgment or the
issuing of the enforcement of the judgment. The power of attorney granted in
this Confession of Judgment is expressly limited to those actions enumerated in
this paragraph. The Issuer further agrees that it waives its right to appeal
from the judgment.

6. Within five (5) business days after receipt of the Total Sum Due, the Holder
shall return this Confession of Judgment to the Issuer’s attorneys at Sidley
Austin LLP, 1 South Dearborn Street, Chicago, Illinois 60603.

IN WITNESS WHEREOF, an authorized agent of the Issuer hereto has executed and
caused to be notarized this Confession of Judgment on this      day of
September, 2010.

 

IRIDIUM SATELLITE LLC By:  

 

Name:   John S. Brunette

Title:   Chief Legal and Administrative Officer

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

NOTARY PUBLIC CERTIFICATE

On this      day of September, 2010, John S. Brunette, who is personally known
to me appeared before me in his/her capacity as the Chief Legal and
Administrative Office of Iridium Satellite LLC (“Issuer”) and executed on behalf
of Issuer the Confession of Judgment and Power of Attorney in favor of Motorola,
Inc. to which this Certificate is attached.

 

 

Notary Public

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.